significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities nov tep rat ai in re company a company b court date1 dear this letter constitutes notice that with respect to the above-named defined benefit pension plans collectively the plans we have granted conditional waivers of the minimum_funding standards for the respective plan years ended date this letter corrects and supercedes our previous letter dated date these conditional waivers for the plan years ended date have been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amounts are the contributions which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan years for which these conditional waivers have been granted company b is in the sponsor of the plans company b is in a bankruptcy proceedings and is unable to satisfy the minimum_funding standards for the plans for the plan years ended date company a has agreed to assume sponsorship of the plans company a itself recently emerged from bankruptcy and reported a de minimus net profit in in addition company a experienced a twenty percent decrease in net sales in from the net sales levels attained in and to increase earnings company a has initiated cost-cutting programs and is developing new products to increase net sales levels thereby providing greater fixed cost coverage as of date the value of the assets of plan x and plan y were equal to and of their respective current liabilities because the prospects for recovery are uncertain and because the plans are under-funded we are granting these waivers subject_to the following conditions company a shall assume sponsorship of the plans by the later of a the day following the date of this letter or b the business_day following the entry of a final and non-appealable order of the court authorizing and approving the assumption of sponsorship of the plans by company a from company b pursuant to the terms of the assignments and assumption_agreement submitted to the court pursuant to a motion dated date1 the contributions required to satisfy the minimum_funding_standard for the plans for the plan years ending date and date shall be timely made within the meaning of sec_412 of the code without a waiver being granted for either of those plan years the waivers of the minimum_funding standards for the plans for the plan years ended date shall be secured in favor of the plans in a manner acceptable to the pension_benefit_guaranty_corporation within twelve months of the date of this letter if these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plans are amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived funding deficiencies remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent when filing forms for the plan years ended date the date of this letter should be entered on the schedules b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in a copy of this letter should be furnished to the enrolled_actuary for the plan if you have any questions on this ruling letter please contact sincerely en carol d gold j director employee_plans
